OPINION
MORRISON, Judge.
This is an application for writ of habeas corpus by an inmate of the Department of Corrections. Petitioner was convicted in District Court of Lubbock County in 1958 of the offense of felony theft with two prior convictions for passing a forged instrument and burglary.
Judge Bean of the 140th District Court of Lubbock County, without a hearing, certified to this Court that at the time petitioner’s probation was revoked in the prior burglary conviction, he was indigent and without counsel. Judge Bean failed to find that petitioner did not waive the services of an attorney.
The relief prayed for is denied without prejudice to petitioner’s right to secure such finding as is required by Crawford v. State, Tex.Cr.App., 435 S.W.2d 148, and Ex parte Fuller, Tex.Cr.App., 435 S.W.2d 515.
It is so ordered.